UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6980


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN B. TRUESDALE,

                Defendant - Appellant.



                            No. 16-6154


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN B. TRUESDALE,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:92-cr-00034-RLV-1)


Submitted:   October 28, 2016             Decided:   December 16, 2016


Before NIEMEYER, DIAZ, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Alvin Bernard Truesdale, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Alvin Truesdale appeals from the district court’s orders

granting his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of

his   sentence   based   on   Amendment   782   to   the   U.S.   Sentencing

Guidelines Manual, denying his motion for reconsideration of that

order and of the order denying an earlier § 3582(c)(2) motion, and

denying his motions for a hearing.          We have reviewed the record

and find no reversible error. *         Accordingly, we affirm for the

reasons stated by the district court.        United States v. Truesdale,

No. 3:92-cr-00034-RLV-1 (W.D.N.C. Jan. 19, 2016 & Jul. 29, 2016).

We deny Truesdale’s motions for appointment of counsel and for

release on bail pending resolution of these appeal.               We further

deny as moot his motion to include the district court’s amended

judgment in the record on appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED




      *To the extent that Truesdale sought reconsideration of the
orders addressing his § 3582(c)(2) motions, we note that a district
court has no authority to reconsider its decision on a sentence
reduction motion under 18 U.S.C. § 3582(c)(2). United States v.
Goodwyn, 596 F.3d 233, 234 (4th Cir. 2010).
                                    3